FOURTH DIVISION
                                BARNES, P. J.,
                            RAY and MCMILLIAN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                 September 28, 2015


In the Court of Appeals of Georgia
 A15A1278. BEST BUY CO. v. McKINNEY.

      BARNES, Presiding Judge.

      This appeal arises from a dispute over a workers’ compensation subrogation

lien between an employer, Appellant Best Buy Co., Inc., and its former employee,

Appellee Christopher McKinney. At issue is whether the trial court erred in denying

Best Buy’s motion to enforce its subrogation lien against a settlement reached

between McKinney and certain third-party tortfeasors. Discerning no error, we affirm.

      The record reflects that in January 2011, McKinney fell off a forklift during the

course of his employment with Best Buy. As a result of the fall, McKinney suffered

several facial bone fractures and brain damage. McKinney underwent multiple

surgeries and received facial implants, and his face is now permanently disfigured and

he experiences ongoing cognitive problems caused by his traumatic brain injury.

Because of McKinney’s injuries sustained from the fall, Best Buy has paid and

continues to pay workers’ compensation benefits to McKinney.
      In January 2013, McKinney filed a negligence and strict liability suit in the

State Court of DeKalb County against several defendants involved in the manufacture

and maintenance of the forklift from which he fell (the “tort defendants”). Pursuant

to OCGA § 34-9-11.1 (b), Best Buy moved to intervene in the suit to protect its right

to a workers’ compensation subrogation lien against any recovery obtained by

McKinney from the tort defendants, and the trial court ultimately granted the motion

to intervene.

      In May 2014, McKinney and the tort defendants attended mediation and settled

the case shortly thereafter. In June 2014, McKinney dismissed with prejudice his suit

against the tort defendants in light of the settlement.

      When McKinney dismissed his suit against the tort defendants, Best Buy filed

its motion to enforce its lien against the proceeds of the settlement and requested that

the trial court conduct an evidentiary hearing to address the motion. Best Buy argued

that it was entitled to an evidentiary hearing so that it could present evidence that

McKinney had been “fully and completely compensated” for all of his economic and

noneconomic losses incurred as a result of his injuries, a statutory prerequisite for

enforcement of a lien under OCGA § 34-9-11.1 (b).



                                           2
      The trial court granted Best Buy’s request for an evidentiary hearing to

determine whether McKinney had been fully and completely compensated, and thus

whether Best Buy was entitled to recover under its subrogation lien. At the hearing

held in September 2014, Best Buy presented the testimony of two witnesses. The first

witness was the general manager of the Best Buy store where McKinney had worked.

She testified that, as of September 4, 2014, McKinney had received $173,679.49 in

workers’ compensation benefits, which included $162,753.08 in medical benefits and

$10,926.41 in income benefits. The second witness was a lawyer who was a partner

in an Atlanta law firm who had experience in litigation and mediation. The lawyer

sought to demonstrate that McKinney had been fully and completely compensated for

his losses by comparing his case to that of other reported civil tort cases involving

plaintiffs who suffered head injuries.

      After the lawyer testified, Best Buy rested its case. McKinney did not present

any evidence, other than the settlement agreement that he had reached with the tort

defendants and a settlement statement prepared by his counsel, both of which were

filed under seal.

      The trial court heard argument from the parties and took the matter under

advisement, but the court noted from the bench that it was not persuaded by the

                                         3
lawyer’s testimony comparing McKinney’s case to other cases. The trial court

thereafter entered a written order in which it denied Best Buy’s motion to enforce its

subrogation lien,1 finding that Best Buy had failed to carry its burden of proving that

McKinney had been fully and completely compensated for his economic and

noneconomic losses resulting from his injuries.

      1. Best Buy contends that the trial court erred in finding that it failed to prove

that McKinney had been fully and completely compensated. According to Best Buy,

the evidence demanded a finding that McKinney had been fully and completely

compensated, given the testimony of the lawyer at the hearing and the lack of

evidence presented by McKinney. We are unpersuaded.

      Under the Workers’ Compensation Act (the “Act”), OCGA § 34-9-1 et seq., if

an employer pays workers’ compensation benefits to an employee who was injured

while acting in the course and scope of his employment, and the employee sues a

third party for causing the injuries, the employer can intervene in the suit and seek to

enforce a subrogation lien against any recovery obtained by the employee from the

third party. OCGA § 34-9-11.1 (b). A “recovery” to which the lien can attach includes


      1
        The trial court also denied the parties’ respective motions for sanctions, but
neither party has appealed that ruling.

                                           4
the proceeds of any settlement between the employee and third party. Georgia Elec.

Membership Corp. v. Garnto, 266 Ga. App. 452, 453 (597 SE2d 527) (2004). But the

lien is limited

      to the recovery of the amount of disability benefits, death benefits, and
      medical expenses paid under [the Act] and shall only be recoverable if
      the injured employee has been fully and completely compensated, taking
      into consideration both the benefits received under [the Act] and the
      amount of the recovery in the third-party claim, for all economic and
      noneconomic losses incurred as a result of the injury.


(Emphasis supplied.) OCGA § 34-9-11.1 (b). In other words, a precondition to the

enforcement of the lien is that the employee have been fully and completely

compensated for his losses, a determination that “is made by comparing the sum of

the workers’ compensation benefits paid by the [employer] and the amount of the

employee’s recovery in the third-party action, to all economic and noneconomic

losses caused by the injury.” Georgia Elec. Membership Corp., 266 Ga. App. at 453.

      The employer has the burden of proving that the injured employee has been

fully and completely compensated for his economic and noneconomic losses, and

whether the employer has carried that burden is a question for the trial court. Georgia

Elec. Membership Corp., 266 Ga. App. at 454; Anthem Cas. Ins. Co. v. Murray, 246


                                          5
Ga. App. 778, 780 (1) (542 SE2d 171) (2000). On appeal, we defer to the trial court’s

determination as to whether there has been full and complete compensation unless

clearly erroneous. Georgia Elec. Membership Corp., 266 Ga. App. at 454; Canal Ins.

Co. v. Liberty Mut. Ins. Co., 256 Ga. App. 866, 872-873 (2) (570 SE2d 60) (2002).

      In deciding whether an employee has been fully and completely compensated,

the trial court should not “take into account the employee’s contributory/comparative

negligence or assumption of the risk.” Homebuilders Assoc. of Ga. v. Morris, 238 Ga.

App. 194, 196 (518 SE2d 194) (1999). See Canal Ins. Co., 256 Ga. App. at 873 (2).

Furthermore, because a subrogation lien “is available only against recovery for

economic losses,” a trial court cannot enforce the lien against the portion of the

employee’s recovery that was meant to compensate him for his noneconomic losses,

i.e., his pain and suffering. Anthem Cas. Ins. Co., 246 Ga. App. at 780 (1). See Canal

Ins. Co., 256 Ga. App. at 873 (2). Hence, we have held that if the trial court is unable

to determine what portion of the employee’s recovery against the third party was

meant to compensate him for his economic losses versus his noneconomic losses, the

court cannot enforce the lien. See City of Warner Robins v. Baker, 255 Ga. App. 601,

604-605 (3) (565 SE2d 919) (2002); Anthem Cas. Ins. Co., 246 Ga. App. at 780 (1).



                                           6
        Guided by these principles, we turn to the record in the present case. As

previously noted, Best Buy relied upon the lawyer’s testimony at the hearing to

demonstrate that McKinney had been fully and completely compensated. The lawyer

was a certified mediator and had experience handling civil litigation and workers’

compensation cases in the metropolitan Atlanta area, including DeKalb County. The

lawyer reviewed the settlement agreement reached between McKinney and the tort

defendants, and he compared McKinney’s total recovery in workers’ compensation

benefits and settlement proceeds to the jury verdicts obtained in four other reported

civil tort cases involving plaintiffs who suffered head injuries. One of the four cases

involved a domestic violence assault, while the other three involved motor vehicle

accidents. Based on the damages awarded by the jury in those four cases, the lawyer

concluded that McKinney’s total recovery in workers’ compensation benefits and

settlement proceeds exceeded the amount he likely would have been awarded by a

jury.

        The lawyer also conducted research into McKinney’s employment history.

According to the lawyer, McKinney had continued to serve as an assistant high

school football coach and then had held coaching positions with several arena

football teams after falling from the forklift.

                                           7
      Based on his research into the damages awarded in the other four civil tort

cases and McKinney’s career trajectory after sustaining his injuries, the lawyer opined

that McKinney had been fully and completely compensated for his economic and

noneconomic losses by the workers’ compensation benefits and settlement proceeds

he had recovered.

      On cross-examination, however, the lawyer conceded that in valuing a case in

his own litigation practice, he would not have simply compared the case to the

damages awarded by juries in other reported cases, but would have personally

observed the plaintiff testifying in his deposition, reviewed all the depositions and

documents that were material to the case, and considered the quality of opposing

counsel. The lawyer acknowledged that he had never seen McKinney or interviewed

him, had not reviewed McKinney’s deposition in the third-party tort case or his

medical records, and had not read the depositions of the other witnesses in the case

or spoken to any of the witnesses to McKinney’s injuries.

      With respect to the other four cases he had identified, the lawyer conceded that

he did not know the extent of the traumatic brain injuries sustained by the plaintiffs

in those cases and had not compared the level of disfigurement between McKinney

and those plaintiffs. Indeed, the lawyer had never seen photographs of the plaintiffs

                                          8
in the other four cases and thus did not know to what extent they were disfigured by

their injuries. Nor did the lawyer know whether or to what extent the jury awards in

the four cases were reduced because of contributory or comparative negligence of

those plaintiffs. Additionally, the lawyer did not evaluate the quality of the attorneys

representing the parties in those four cases.

      With respect to McKinney’s football coaching career after sustaining his

injuries, the lawyer admitted that he did not know how much McKinney had earned

or continued to earn from coaching and had not spoken with any of his coworkers or

family. The lawyer also acknowledged that he had not reviewed or considered any

evidence of McKinney’s lost wages. Rather, the only wage information he considered

in the case was a report showing the workers’ compensation income benefits

McKinney had received. The lawyer further noted that while some portion of the

settlement proceeds recovered by McKinney would have been for his pain and

suffering rather than lost wages, he did not know what portion of the settlement was

for pain and suffering, given that the settlement document did not differentiate

between the proceeds meant to compensate for economic losses versus those meant

to compensate for noneconomic losses.



                                           9
      After the close of evidence at the hearing, the trial court noted that it “wasn’t

really impressed” by the lawyer’s analysis and testimony. The court pointed out that

the lawyer had not read McKinney’s deposition and was unaware of the extent of

McKinney’s injuries or his long-term prognosis, making comparison of his case to the

other four cases identified by the lawyer difficult “because cognitive issues can be

very different among different plaintiffs.”

      The trial court subsequently entered a written order denying Best Buy’s motion

to enforce its subrogation lien. In its order, the court found that Best Buy had failed

to meet its burden of proving that McKinney had been fully and completely

compensated for his economic and noneconomic losses, noting that the lawyer had

acknowledged at the hearing that he did not know the details of McKinney’s injuries

or of the plaintiffs’ injuries in the four other cases he had identified. The trial court

further found that Best Buy could not enforce its lien because Best Buy did not show

what portion of the settlement proceeds recovered by McKinney were intended to

compensate him for his noneconomic losses, i.e., his pain and suffering.

      The trial court’s conclusion that Best Buy did not meet its burden of showing

that McKinney had been fully and completely compensated is supported by the

record. In light of the cross-examination of the lawyer detailed above, the trial court

                                           10
was entitled to find that the lawyer had failed to gather all of the essential factual

information necessary for a valid comparison between McKinney’s case and the other

four civil tort cases that he had identified, and thus was entitled to conclude that the

lawyer’s evaluation was too speculative to be credible. The trial court also was

authorized to find that the lawyer’s evaluation of McKinney’s career trajectory

carried little weight because he did not gather essential information about

McKinney’s wages. In light of these deficiencies in the lawyer’s testimony, some

evidence supported the trial court’s finding that Best Buy did not meet its burden of

proving full and complete compensation. See CGU Ins. Co. v. Sabel Indus., 255 Ga.

App. 236, 241 (1) (564 SE2d 836) (2002) (affirming trial court’s finding that insurer

failed to meet burden of showing full and complete compensation, where there was

evidence that insurer’s experts failed to interview the employee and gather other

factual information that was “essential to an accurate determination of [the

employee’s] losses”). See generally Liberty Mut. Ins. Co. v. Johnson, 244 Ga. App.

338, 340-341 (3) (535 SE2d 511) (2000) (trial court’s factual determination affirmed

because some evidence showed that employee was not fully and completely

compensated).



                                          11
      Additionally, the trial court was entitled to find that Best Buy had failed to

prove full and complete compensation, given that Best Buy was unable to show what

portion of the settlement proceeds recovered by McKinney were for economic losses

versus noneconomic losses. The settlement document itself did not apportion the

proceeds between economic and noneconomic losses. And while Best Buy presented

evidence of the amount of workers’ compensation benefits received by McKinney,

“we cannot simply assume that [the] benefits paid to [him] are equal to his economic

losses,” given that lost wages are not fully covered by income benefits paid under the

Act.2 Georgia Elec. Membership Corp., 266 Ga. App. at 454-455. Nor did Best Buy

specifically address McKinney’s noneconomic losses, and, in fact, the lawyer witness

conceded that he was unable to differentiate between the economic and noneconomic

damages awarded as part of the settlement. Best Buy’s inability to differentiate

between McKinney’s economic and noneconomic losses is fatal to its effort to


      2
         Best Buy also points to McKinney’s brief opposing enforcement of the
subrogation lien, where McKinney listed certain medical bills that he had incurred as
a result of his injuries. But McKinney’s brief did not quantify his lost past and future
wages and did not purport to provide an exhaustive list of all of the economic losses
he had sustained. And, as previously indicated, the burden was on Best Buy, not
McKinney, to present evidence of the extent of McKinney’s economic losses caused
by his injuries, including whether and to what extent his wages were affected. See
Liberty Mut. Ins. Co., 244 Ga. App. at 341 (3).

                                          12
enforce its lien. See Paschall Truck Lines v. Kirkland, 287 Ga. App. 497, 499 (651

SE2d 804) (2007) (employer unable to prove that employee had been fully and

completely compensated, given that settlement agreement between employee and

third party did not identify which portion of the proceeds were for economic versus

noneconomic losses, and the employer did not come forward with any other evidence

to address the issue). See also Canal Ins. Co., 256 Ga. App. at 873 (2); City of Warner

Robins, 255 Ga. App. at 604 (3).

      For these combined reasons, the trial court’s finding that Best Buy was

unsuccessful in proving that McKinney had been fully and completely compensated

for his economic and noneconomic losses was not clearly erroneous. The trial court

therefore properly denied Best Buy’s request to enforce its lien against the settlement

proceeds recovered by McKinney.

      2. Best Buy further contends that the trial court erred in finding that it failed

to prove that McKinney had been fully and completely compensated because the

court relied upon “erroneous law.” Best Buy points out that in the trial court’s order

denying the motion to enforce the subrogation lien, the court quoted the following

language that appears in several Georgia cases (hereinafter, the “language at issue”):



                                          13
      [W]hen the employee negotiates a settlement of his claim against the
      tortfeasor and the settlement is a lump sum, a reviewing court cannot
      determine from the settlement documents what portion of the settlement
      was allocated to economic losses and what portion was meant to
      compensate for noneconomic losses. The result is that the lien cannot be
      enforced, because full and complete compensation cannot be shown.


Paschall Truck Lines, 287 Ga. App. at 499, quoting City of Warner Robins, 255 Ga.

App. at 604-605 (3). According to Best Buy, the language at issue was undermined

and limited by our Court in the recent case of SunTrust Bank v. Travelers Prop. Cas.

Co. of America, 321 Ga. App. 538, 542-546 (1) (b) (740 SE2d 824) (2013) (physical

precedent only), and, as a result, the trial court erred in relying upon that language in

its order. We are unpersuaded for several reasons.

      First, two of the three judges in SunTrust Bank concurred in judgment only.

321 Ga. App. at 547. The opinion thus decided only the issues presented in that case

and is not binding precedent of this Court. See Court of Appeals Rule 33 (a).

      Second, the opinion in SunTrust Bank simply pointed out that cases that have

quoted the language at issue do not prohibit a trial court – in the circumstance where

the employee has reached a settlement with a third party without the input or consent

of the employer – from conducting an evidentiary hearing where the employer is


                                           14
allowed an opportunity to prove that the employee was fully and completely

compensated for his losses. 321 Ga. App. at 545-546 (1). And the trial court in the

present case clearly reached the same conclusion because it conducted an evidentiary

hearing where Best Buy was afforded an opportunity to prove that McKinney was

fully and completely compensated.

      Third and finally, Best Buy’s argument is foreclosed by Austell Healthcare v.

Scott, 308 Ga. App. 393, 395-396 (1) (707 SE2d 599) (2011), where the employer and

its insurer similarly complained about the language at issue appearing in the trial

court’s order declining to enforce their subrogation lien. This Court stated:

      [The employer and insurer’s] argument that the trial court erroneously
      held that they “cannot” show that [the employee] was fully compensated
      is unavailing. . . . In order to prevail on their argument to this Court that
      the trial court erred in extinguishing their lien, [they] must come forward
      with a proffer of sufficient evidence to show that [the employee] was
      fully compensated and that the trial court refused to consider this
      evidence. They have done neither. Accordingly, there is nothing before
      us to show that the trial court’s order extinguishing the lien was not
      proper. This enumeration of error is without merit.




                                           15
Similarly, in the present case, Best Buy has not shown that it came forward with

evidence that McKinney was fully and completely compensated that the trial court

refused to consider.

      For these reasons, we conclude that the trial court did not rely upon an

erroneous interpretation of the law in determining that Best Buy had been

unsuccessful in proving that McKinney had been fully and completely compensated

for his losses. We therefore affirm the trial court’s order denying Best Buy’s motion

to enforce its subrogation lien.

      Judgment affirmed. Ray and McMillian, JJ., concur.




                                         16